Citation Nr: 0334026	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  97-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Meniere's Disease 
secondary to service-connected bilateral sensorineural 
hearing loss and tinnitus.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1964 
to October 1968.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), and was remanded in December 1999 for 
additional development.  The appeal originally included the 
issues of entitlement to increased ratings for bilateral 
sensorineural hearing loss and tinnitus.  However, the 
appellant indicated on a VA Form 21-4138, submitted at a pre-
hearing conference to his February 2002 Travel Board hearing, 
that he wished to withdraw his appeal as to the issues of 
increased ratings for his defective hearing and tinnitus.  
Therefore, the only issues remaining for appellate 
consideration are entitlement to service connection for 
Meniere's Disease secondary to service-connected bilateral 
sensorineural hearing loss and tinnitus, and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  

In June 2002, the Board issued a decision in this case.  
Thereafter, the appellant filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2003 Joint Motion for Remand, VA and the appellant 
agreed that the case needed to be remanded for further 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  In a May 2003 Order, the Court granted the Joint 
Motion for Remand and vacated the Board's June 2002 decision.  

Service connection was denied for Meniere's Disease in a July 
1986 Board decision.  However, the Board considers the 
appellant's current claim of entitlement to service 
connection for Meniere's Disease as a new and different claim 
from the claim denied in July 1986 because that decision only 
dealt with direct service connection and he instituted the 
current claim for service connection for Meniere's Disease in 
March 1996 as being secondary to his service-connected 
hearing loss and tinnitus.  Therefore, the Board will 
considered the current claim as a de novo claim.  

As the appellant has appeared before two different Board 
members for hearings during the pendency of this appeal, the 
issues on appeal are addressed by a three-member Board panel.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed the 
Board to provide the notice required by 38 U.S.C. § 5103(a) 
and § 3.159(b)(1) and provided the appellant not less than 30 
days to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003) (DAV).   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
DAV.  The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  After completion of the above requested 
development, the RO should readjudicate the 
claims for service connection for Meniere's 
Disease secondary to service-connected 
bilateral sensorineural hearing loss and 
tinnitus, and for a total disability rating 
based on individual unemployability due to 
service-connected disabilities.  If either 
of the benefits sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



______________________________	 ______________________________  
THOMAS J. DANNAHER                        MARY GALLAGHER  
Member, Board of Veterans' Appeals         Member, Board of 
Veterans' Appeals


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




